DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 20 have been entered into the record.
Response to Amendment
The amendments to the specification overcome the specification objections from the previous office action (3/18/2021).  The specification objections are withdrawn.
The amendment to claim 10 overcomes the claim objection from the previous office action (3/18/2021).  The claim objection is withdrawn.
The amendment to claim 16 causes 35 U.S.C. 112(f) to no longer be invoked as stated in the previous office action (3/18/2021).  There is not any invoking of 35 U.S.C. 112(f) for this application.
The amendments to claims 16 and 20 overcome the 35 U.S.C. 112(b) rejections from the previous office action (3/18/2021).  The 35 U.S.C. 112(b) rejections are withdrawn.
The amendments to claims 1 and 9, and the below examiner’s amendments overcome the 35 U.S.C. 101 rejections from the previous office action (3/18/2021).  The 35 U.S.C. 101 rejections are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Kyle Bryan, Reg# 61,992 on 7/1/2021.
The application has been amended as follows: 
In claim 1 line 21, after ‘GPS’ add --(global positioning system)--.
In claim 1 line 21, change “a road segment” to --the road segment--.
In claim 1 line 22, add the phrase --a display of-- before ‘a route’.
In claim 9 line 19, add the phrase --a display of-- before ‘a route’.
In claim 9 line 19, change the word “current” to --selected--.
Allowable Subject Matter
Claims 1 thru 20 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the amendments of 6/18/2021, the above examiner's amendments, and is the same as the reason for indication of allowable subject matter in the prior office action (3/18/2021).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662